          Case 5:21-cv-00049-TES-CHW Document 7 Filed 09/03/21 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION

JONATHAN DAVIS,                                     *

                      Plaintiff,                    *
v.                                                      Case No. 5:21-cv-00049-TES-CHW
                                    *
GEORGIA DIAGNOSTIC & CLASSIFICATION
PRISON,                             *

                  Defendant.           *
___________________________________
                                   JUDGMENT

       Pursuant to this Court’s Order dated September 3, 2021, having accepted the recommendation of

the United States Magistrate Judge, in its entirety, JUDGMENT is hereby entered dismissing this action.

       This 3rd day of September, 2021.

                                            David W. Bunt, Clerk


                                            s/ Tydra Miller, Deputy Clerk
